Case 5:17-cr-00487-BLF Document 62-1 Filed 01/15/21 Page 1 of 3




                 US v. GARRETT
        Case No. CR 17-00487 BLF
 MOTION FOR COMPASSIOINATE
          RELEASE




          EXHIBIT B
              Case 5:17-cr-00487-BLF Document 62-1 Filed 01/15/21 Page 2 of 3



 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     SEVERA KEITH
 3   Assistant Federal Public Defender
     8th Floor - Suite 820
 4
     55 South Market Street
 5   San Jose, CA 95113
     Telephone: (408) 291-7753
 6   Facsimile: (408) 291-7399
     Email:        Severa_Keith@fd.org
 7

 8   Counsel for Defendant Keith
 9
10                               IN THE UNITED STATES DISTRICT COURT
11                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                         SAN JOSE DIVISION
13

14     UNITED STATES OF AMERICA,                            Case No.: CR 17–00487 BLF
15                       Plaintiff,                         DECLARATION OF SHELLY
                                                            GARRETT IN SUPPORT OF MOTION
16              v.                                          FOR COMPASSIONATE RELEASE
17     SEVERA KEITH,                                        Court:           Courtroom 3, 5th Floor
18                       Defendant.                         Hearing Date:    TBD
                                                            Hearing Time:    TBD
19
20
            I, Shelly Garrett, declare the following:
21
            1. I am the mother of Rocci Garrett.
22
            2. I am employed full-time as a patent paralegal.
23

24          3. Rocci Garrett resided with me from birth to age 18.

25          4. A doctor at Kaiser Permanente Santa Teresa campus diagnosed Rocci with asthma

26               when he was about 10 years old.
27          5. I have a clear memory if this diagnosis, but I do not have any records of it, as the
28
                 diagnosis occurred so long ago.
     GARRETT DECL.
     KEITH, CR 17–00487 BLF
                                                        1
              Case 5:17-cr-00487-BLF Document 62-1 Filed 01/15/21 Page 3 of 3



 1          6. There is a history of asthma is my family.
 2          I declare under the penalty of perjury of the laws of the United States that the foregoing is
 3
     true and correct.
 4
            Executed on December 30, 2020, in Reno, Nevada.
 5

 6
                                                          Shelly Garrett
 7
                                                           SHELLY GARRETT
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     GARRETT DECL.
     KEITH, CR 17–00487 BLF
                                                      2
